NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                               JAN 28 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

GREG HATTO,                                      No. 12-55302

              Plaintiff - Appellant,             D.C. No. 2:11-cv-05156-SVW-
                                                 MRW
  v.

HOME DEPOT USA, INC.,                            MEMORANDUM*

              Defendant - Appellee.


                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                      Argued and Submitted January 9, 2014
                              Pasadena, California

Before: REINHARDT and CLIFTON, Circuit Judges, and RAKOFF, Senior
District Judge.**

       Home Depot terminated Greg Hatto’s employment on the stated ground that

Hatto had threatened to harm a coworker. Hatto sued, contending that this reason

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Jed S. Rakoff, Senior District Judge for the U.S.
District Court for the Southern District of New York, sitting by designation.

                                          1
was merely pretext and that he was in fact fired in retaliation for having reported

that same coworker for violating Home Depot’s return policy. Hatto raises three

claims under California law: wrongful termination in violation of public policy,

breach of an implied contract to terminate for good cause only, and defamation.

The district court granted summary judgment to Home Depot, and we affirm.

      Hatto’s claim that he was wrongfully terminated in violation of public policy

fails as a matter of law because his activity of reporting his coworker benefitted

only Home Depot, and not the public. “When an employee’s disclosure of

information to his employer serves only the employer’s private interest, the

employee has not stated a claim for wrongful termination” in violation of public

policy. Rivera v. Nat’l R.R. Passenger Corp., 331 F.3d 1074, 1079 (9th Cir. 2003)

(citing Gould v. Md. Sound Indus., Inc., 31 Cal. Rptr. 2d 718, 725 (Ct. App.1995)).

      Next, assuming without deciding that there was an implied contract not to

terminate except for good cause, because Home Depot terminated Hatto after it

conducted an investigation, allowed Hatto a chance to respond, weighed the

credibility of the people interviewed, and concluded that Hatto had violated the

workplace policy against threatening a coworker with physical violence, Hatto

raises no genuine issue of material fact as to his termination for good cause. See

Cotran v. Rollins Hudig Hall Int’l, Inc., 948 P.2d 412, 422 (Cal. 1998).

                                          2
      Finally, Hatto’s claim of defamation fails as a matter of law because the

statements he alleges to be defamatory were privileged, see King v. United Parcel

Serv., Inc., 60 Cal. Rptr. 3d 359, 372 (Ct. App. 2007), and privileged statements

are not subject to defamation claims, see Smith v. Maldonado, 85 Cal. Rptr. 2d
397, 402 (Ct. App. 1999). Hatto’s compelled self-defamation claim fails because

he has raised no issue of material fact that there was a “strong compulsion” to tell

prospective employers why he had been terminated by Home Depot. See Davis v.

Consol. Freightways, 34 Cal. Rptr. 2d 438, 448 (Ct. App. 1994).



      AFFIRMED.




                                          3